Case 6:20-cv-06050-RTD Document 31                    Filed 12/10/20 Page 1 of 2 PageID #: 115




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


STEVEN LEROY KISSIRE                                                                 PLAINTIFF


V.                                    CIVIL NO. 6:20-cv-06050


WELLPATH, LLC, et. al.                                                           DEFENDANTS


                                             ORDER


       The Court has received a Report and Recommendation (ECF No. 20) from United States

Magistrate Judge Barry A. Bryant. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and

in forma pauperis. Upon review, the Magistrate recommended that Plaintiff’s complaint be

dismissed without prejudice for failure to comply with the Court’s Local Rules and Orders and

failure to prosecute this case. After receiving an extension of time to file (ECF No. 25), Plaintiff

filed an Objection to the Report and Recommendation (ECF No. 26) along with an Affidavit in

Support (ECF No. 27). The matter is now ripe for consideration.

       Having conducted a de novo review of the portions of the report and recommendation to

which Plaintiff has objected, 28 U.S.C. 636(b)(1), this Court finds Plaintiff’s Objections offer

neither law nor fact requiring departure from the Magistrate’s findings. Specifically, Plaintiff has

failed to provide the Court with an address or additional identifying information to use in serving

Defendant Nurse Sissy Able, and Plaintiff has failed to prosecute this case in accordance with

Court Orders.

       //



                                                  1
Case 6:20-cv-06050-RTD Document 31               Filed 12/10/20 Page 2 of 2 PageID #: 116




       Accordingly, the report and recommendation (ECF No. 20) is proper, contains no clear

error, and should be and hereby is ADOPTED IN ITS ENTIRETY.

      IT IS THEREFORE ORDERED that Plaintiff’s Complaint should be and hereby is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED this 10th day of December 2020.

                                                         /s/Robert T. Dawson
                                                         ROBERT T. DAWSON
                                                         SENIOR U.S. DISTRICT JUDGE




                                             2
